Citation Nr: 1333198	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-46 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for diabetes mellitus (DM), to include as a result of exposure to Agent Orange.  

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from December 1971 to September 1973, with one year of prior active service also noted on his DD Form 214.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for DM is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus is the result of exposure to acoustic trauma during his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran and his representative contend that he currently has tinnitus as a result of his in-service exposure to noise while serving in the Navy aboard a destroyer that participated in many fire support missions.  He indicates that he worked with the gun mounts onboard.  He states that he has experienced intermittent tinnitus since that time.  

Although the Veteran's DD Form 214 indicates that his primary specialty was in water transportation and there is no objective evidence of his working with the gun mounts, it further shows that he was awarded a combat action ribbon.

A June 2009 VA audiological examination shows the Veteran reported a history of noise exposure to naval guns during his service.  He further reported an onset of tinnitus in approximately 2002.  The examiner opined that it was less likely that the Veteran's tinnitus began during his service since he reported its onset almost 29 years after his separation.  

In his notice of disagreement, received in August 2009, the Veteran indicates that the June 2009 VA examiner misunderstood his stated history regarding the onset of his tinnitus.  The Veteran clarified that, while he had experienced buzzing and ringing in his ears for years, it was not until 2002 that he became aware that the condition was tinnitus.  He also indicated that he had not had any excessive noise exposure since his participation in fire support missions in service.  

A March 2012 VA audiological examination report indicates the Veteran reported recurrent tinnitus in both ears occurring 2 to 3 times a day, every day since 1973.  The examiner diagnosed tinnitus and opined that, as there was no change in right ear hearing thresholds in the 39 years since discharge, it was less likely than not that his tinnitus was caused by or a result of his military service.  

Both the June 2009 and March 2012 VA examiners' medical opinions regarding tinnitus are not based on supportable rationales as neither consider or even address the Veteran's report of tinnitus since service.  

The Veteran has, in fact, reported experiencing intermittent, recurrent tinnitus since service.  He is competent to report the onset and recurrent symptoms.  Significantly, there is no evidence to the contrary, and service connection is warranted.


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to his attempt to reopen the previously denied claim for service connection for DM, the Veteran timely filed a notice of disagreement to the February 2012 rating decision in July 2012.  As the RO has not as yet issued a statement of the case, addressing the claim, the claim is remanded.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran a statement of the case on the claim regarding whether new and material evidence has been submitted to reopen a claim for service connection for DM.  The claim should be returned to the Board only if the Veteran files a timely substantive appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


